Citation Nr: 1816853	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-34 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from May 1972 to July 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction of the Veteran's claim was subsequently transferred to the RO in Roanoke, Virginia.

The Veteran appeared and testified before the undersigned Veterans Law Judge at a videoconference hearing conducted in December 2017.  A transcript of the hearing has been associated with the Veteran's claims file.

The issue of entitlement to service connection for a low back and left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A September 2010 Board decision denied service connection for degenerative joint disease of the left knee and a low back disorder.  The Veteran was notified of that decision and filed a motion for reconsideration, which was denied on April 13, 2012.  He did not file a subsequent notice of appeal to the United States Court of Appeals for Veterans Claims.

2.  Evidence received in April 2012 relates to a previously unestablished element of the claim for service connection for a left knee and low back disability and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2010 Board decision denying service connection for a left knee and low back disability is final.  38 U.S.C. §§ 7104, 7105, 7266 (2012); 38 C.F.R. §§ 20.302, 20.1100 (2017).

2.  Evidence received in April 2012 is new and material and warrants a reopening of a claim for service connection for a left knee and low back disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is also seeking to reopen a previously denied claim of service connection for migraine headaches.  In general, decisions of the agency of original jurisdiction or the Board that are not appealed in the prescribed time period are final.  See, e.g., 38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  The exception to this rule is set forth at 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  In its determination of whether new and material evidence has been submitted, the Board must look to the evidence submitted since the last final denial irrespective of the basis for that denial.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The Board previously denied service connection for a left knee and low back disability in September 2010 because they were not found to be causally or etiologically related to any incident or injury in service.  While the Veteran filed a motion for reconsideration of this decision, it was denied in April 2012, and the Veteran did not file a notice of appeal to this decision.  Therefore, it is final.  See generally 38 C.F.R. § 20.1100.

However, shortly after the Veteran's motion for reconsideration was denied, the Veteran submitted a statement by his treating physician.  In that April 2012 statement, the physician opined that it was at least as likely as not that the Veteran's left knee and back symptoms were related to the Veteran's reported in-service injury.  This evidence is new because it was not previously considered by the Board at the time of the September 2010 denial.  It also is material because it raises a reasonable possibility of substantiating the unestablished element of a nexus between current disabilities in the low back and left knee and the Veteran's active duty service.  As such, the Board finds that new and material evidence has been submitted sufficient to reopen the Veteran's claim for service connection.

ORDER

The claim for service connection for a left knee disability is reopened; the appeal is granted to this extent only.

The claim for service connection for a low back disability is reopened; the appeal is granted to this extent only.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary in to allow VA to satisfy its duty to assist the development in the development of his claim.

Upon receipt of a complete application, VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  These duties may include providing a claimant with a medical examination in certain circumstances.  Specifically, VA must provide such an evaluation when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability, and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the April 2012 statement by the Veteran's treating physician suggesting some causal link exists between the Veteran's current low back and left knee pain and his active duty is sufficient to trigger the duty to assist the Veteran by affording him a VA medical examination.  The opinion, however, contains no rationale and thus, it can only be afforded limited probative weight.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Thereafter, schedule the Veteran for a medical examination with an appropriate medical professional to determine the etiology of any current left knee and low back disability.  The entire claims file should be made available to the examiner, to include this remand, and the examiner should note review of the record in the examination report.  All tests and studies deemed appropriate should be completed and the examiner should take a detailed medical history from the Veteran.  The examiner is asked to then provide an opinion and a detailed rationale regarding the following items:

a.  For any left knee disability that has been present since the Veteran filed his claim for benefits in April 2012, is it at least as likely as not (50 percent probability or greater) that the disability arose in or is otherwise etiologically related to active duty service?

b.  For any low back disability that has been present since the Veteran filed his claim for benefits in April 2012, is it at least as likely as not (50 percent probability or greater) that the disability arose in or is otherwise etiologically related to active duty service?

3.  After ensuring compliance with the items above, conduct any other development deemed necessary or raised by the record.

4.  Finally, readjudicate the Veteran's claims for service connection.  If either claim is not granted, provide the Veteran and his representative a Supplemental Statement of the Case and allow them an appropriate amount of time to respond before returning the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


